Citation Nr: 1632257	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  09-16 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and/or diverticulitis (claimed as epigastric discomfort with nausea).

2.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral hip disorders, to include as secondary to service-connected lumbar spine or left Achilles tendon disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from February 1992 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which reopened and denied service connection on the merits of the above two issues.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned in March 2016.

While the Veteran filed a claim for GERD in May 2007, the Board finds that a claim of GERD encompasses a similar symptom set as described by "epigastric discomfort with nausea," which was denied in a June 2005 rating decision.  Therefore, the Board concludes that the gastrointestinal claim currently on appeal is the same claim as denied in the June 2005 rating decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009) (Court specifically addressed the issue of whether the issue on appeal was a new claim or a request to reopen a previously denied claim, which included a new test looking to how broadly the RO adjudicated the scope of the prior claim).  Therefore, the Board's characterization of the gastrointestinal claim as a claim to reopen is appropriate in this case.

The issues of service connection for gastrointestinal and bilateral hip disorders are considered reopened, and those reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  New evidence that tends to substantiate the claim of service connection for a gastrointestinal disorder has been received since final June 2005 rating decision that denied service connection for epigastric discomfort with nausea.

2.  New evidence that tends to substantiate the claim of service connection for bilateral hip disorders has been received since final February 2005 rating decision that denied service connection for those claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a gastrointestinal disorder, to include GERD and/or diverticulitis, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been received, and the claim of service connection for bilateral hip disorders is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's bilateral hip and gastrointestinal claims, those claims are being reopened and remanded for additional development, as discussed further below.  Consequently, any further discussion respecting the VCAA is not necessary at this time.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, the Veteran initially claimed service connection for bilateral hip disorders and epigastric discomfort with nausea in July 2004, within one year of his discharge from service.  Initially, in a February 2005 rating decision, the AOJ denied service connection for the Veteran's bilateral hip disorders, noting that there was no current disability for those claimed joints.  The claim for epigastric discomfort was deferred at that time.  The Veteran was notified of that decision in a March 2005 letter.  The AOJ ultimately denied service connection for epigastric discomfort with nausea in a June 2005 rating decision, as there was no chronic disability at that time.  The Veteran was informed of that decision in a June 2005 letter.  The Veteran did not submit a notice of disagreement with respect to either of those rating decisions within one year of either of those respective notice letters; nor did he submit any new evidence as to those claims until he filed his claims to reopen those issues in March and May 2007, respectively.  

As no new and material evidence was received during the appeal periods following the March and June 2005 notification letters, the February and June 2005 rating decisions became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the March and June 2005 notification letters, the February and June 2005 rating decisions are final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claims of service connection for a gastrointestinal disorder and bilateral hip disorders, respectively.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Regarding the gastrointestinal disorder, since the June 2005 rating decision, the Veteran filed his claim to reopen that claim in May 2007; the AOJ afforded the Veteran a VA gastroesophageal examination in November 2007, which noted a diagnosis of GERD.  The Veteran's VA treatment records additionally note a diagnosis of diverticulitis, which the Veteran has indicated he believes is part of his gastrointestinal problems and is the result of his treatment for gastroenteritis while in service in 1998, as reported in that November 2007 VA examination.  The Board concludes that the evidence received since February 2005 clearly demonstrates a current gastrointestinal disability.

Respecting the Veteran's bilateral hips, the Veteran's hips were examined by a November 2007 examiner in connection with his increased evaluation for his lumbar spine disability.  The Veteran has continued to assert that he has bilateral hip pain which is due to his lumbar spine disability; the examiner noted that, as he stated in his initial examination of the Veteran in November 2004, the Veteran pointed to his bilateral sacrum rather than his hips and therefore he did not have any bilateral hip disorders present, but rather his pain was associated with his lumbar spine disability.  

The Board has reviewed both the November 2004 and November 2007 VA examinations-both of which were performed by the same examiner; neither of those examinations demonstrate that any examination of the Veteran's bilateral hips was ever undertaken by that examiner.  Rather it appears that the Veteran pointed to his sacrum, and without further examination, the VA examiner concluded that there were no bilateral hip disorders.  Moreover, throughout the appeal period, the Veteran has averred that he has bilateral hip pain as a result of his service-connected lumbar spine disability.  

Based on the evidence received since the final February and June 2005 rating decisions-including the Veteran's statements, the diagnosis of GERD and diverticulitis, and the AOJ's determination that a VA examination was necessary in this case respecting his bilateral hips and the lack of any actual definitive examination of the Veteran's hips during that examination-the Board must conclude that new and material evidence has been received which tends to substantiate the Veteran's claims of service connection for a gastrointestinal disorder and bilateral hip disorders has been received in this case, and those claims are reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a gastrointestinal disorder, to include GERD and/or diverticulitis, has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.

New and material evidence with respect to the claim of service connection for bilateral hip disorders has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.



REMAND

With regards to the Veteran's gastrointestinal claim, as noted above, the Veteran's records document that he has diagnoses of GERD and diverticulitis; the Veteran has testified in his March 2016 hearing that his gastrointestinal symptoms began during military service and have been present since that time.  The November 2007 VA examiner noted that the Veteran reported gastrointestinal symptoms beginning in 1998 and a diagnosis of gastroenteritis; the Veteran also reported at that time that he has had problems since that time.  The November 2007 examiner did not render any opinion as to the etiology of the Veteran's gastrointestinal problems.  Accordingly, a remand is necessary in order to obtain another VA gastrointestinal examination and a medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Likewise, as noted above, respecting the Veteran's bilateral hips, he has continued to aver that he has bilateral hip pain, which possibly indicates that there is a bilateral hip condition; such has never been explored during a VA examination, however, as the VA examiner has always indicated that the pain the Veteran complains of is associated with his lumbar spine disability and is not a separate condition, without ever seemingly examining the Veteran's hips.  The Veteran has indicated in his March 2016 hearing that his bilateral hip problems are the result of his bilateral Achilles and lumbar spine disabilities.  

In light of the lack of any actual examination by the previous VA examiner of the Veteran's bilateral hips, the Board finds that a remand is necessary in order for a physical examination of the Veteran's hips to take place in order to ascertain whether his claimed pain is a separate hip disorder or whether such is associated symptomatology with his service-connected disabilities; an etiological opinion regarding any separate bilateral hip disorders found should also be obtained.  See Id.

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Phoenix VA Medical Center, or any other VA medical facility that may have treated the Veteran, since the Veteran's discharge from service in May 2004 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hip and gastrointestinal disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine whether his claimed gastrointestinal disorders are related to his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically indicate any gastrointestinal disorders found, to specifically include gastroesophageal reflux disease (GERD) and/or diverticulitis, as claimed by the Veteran.  

For any gastrointestinal disorder found, including GERD and diverticulitis, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related to the Veteran's military service, to include the Veteran's contentions that his gastrointestinal problems began in either 1996 or 1998 while in service as gastroenteritis.  

The examiner should specifically address the Veteran's contentions and his statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should note that the Veteran has medical training and expertise.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination-with a different examiner than the previous examiner -in order to determine whether the Veteran's claimed bilateral hip disorders are the result of his military service or service-connected disabilities.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all bilateral hip disorders found, to including any arthritic conditions thereof.  

The examiner must specifically perform a physical examination of the Veteran and address whether there are any bilateral hip disorders present, rather than any radiating pain or other symptomatology that is associated with another service-connected disability.

If any bilateral hip disorders are found, the examiner should then opine whether the Veteran's bilateral hip disorder is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  

Then, the examiner should additionally opine whether the Veteran's bilateral hip disorders, if any, are (1) is caused by; or, (2) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by his service-connected lumbar spine or bilateral Achilles disabilities.  

With respect to the secondary service connection opinions, the examiner must specifically address whether the Veteran's associated symptomatology of his service-connected disabilities, such as an antalgic gait or abnormal weightbearing, has caused or aggravated the Veteran's bilateral hip disorders.  

If the examiner finds that a hip disorder has been aggravated by either the Veteran's service-connected spine or Achilles tendon disabilities, the examiner must attempt to establish a baseline level of severity of the hip disability prior to aggravation by the service-connected lumbar spine or Achilles tendon disability.

Regarding the above, the examiner should specifically address the Veteran's contentions and his statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service or since onset of symptomatology.  The examiner should note the Veteran has medical training and expertise.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

With respect to the secondary service connection opinions, the examiner must answer as to both causation and aggravation or the opinion will be considered inadequate.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


